 Case 17-11697       Doc 228    Filed 10/28/19 Entered 10/28/19 15:41:36    Desc Main
                                 Document     Page 1 of 9


              IN THE UNITED STATES BANKRUPTCY COURT
          NORTHERN DISTRICT OF ILLINOIS — EASTERN DIVISION

In re:                                             )    Case No. 17-11697
                                                   )
ARTHUR B. ADLER AND                                )    Chapter 7
ASSOCIATES, LTD.                                   )
                                                   )    Hon. Jack B. Schmetterer
                      Debtor.                      )

                                 NOTICE OF MOTION

To:      All creditors, the Debtor, and other parties in interest

       PLEASE TAKE NOTICE that David P. Leibowitz, the chapter 7 Trustee for
the estate of Arthur B. Adler and Associates, Ltd. (the “Debtor”) has filed a Motion
to Approve a Compromise of certain disputes related to claims against Arthur Adler
and Jacquelyn Adler (collectively, the “Adlers”). The Motion is on file with the
United States Bankruptcy Court for the Northern District of Illinois, Eastern
Division and is available at http://www.ilnb.uscourts.gov/ and upon request to the
undersigned. The Motion provides for the Adlers to pay the Trustee the total sum of
$95,000 in satisfaction of all claims against the Adlers.

       This Motion will be heard by the Honorable Jack B. Schmetterer on
November 21, 2019 at 10:00 a.m. in room 682 of the United States Bankruptcy
Court for the Northern District of Illinois, Eastern Division, 219 South Dearborn
Street, Chicago, Illinois, 60604. Any entity opposing the relief sought in the Motion
should attend the hearing or file a written objection with the Clerk of the Court
listed herein and serve it upon the Trustee’s counsel by facsimile, U.S. mail, or the
Court’s CM/ECF filing system at the address listed.

Dated: October 28, 2019                          /s/ Paul M. Bauch

Paul M. Bauch (ARDC #6196619)
Carolina Y. Sales (ARDC #6287277)
BAUCH & MICHAELS, LLC d/b/a LAKELAW
53 W. Jackson Boulevard, Suite 1115
Chicago, Illinois 60604
Tel.: (312) 588-5000
Fax: (312) 427-5709
pbauch@lakelaw.com
 Case 17-11697    Doc 228    Filed 10/28/19 Entered 10/28/19 15:41:36   Desc Main
                              Document     Page 2 of 9


                          CERTIFICATE OF SERVICE

      The undersigned attorney certifies that we caused this document to be served
upon the persons identified on the attached service list at the address shown and by
the method indicated on the list on October 28, 2019.

                                                   /s/ Paul M. Bauch


                                 SERVICE LIST

Via CM/ECF to


Heather L Blaise
Blaise & Nitschke, P.C.
123 N. Wacker
Suite 250
                                                   Amy Gregory
Chicago, IL 60606                   representing
                                                   (Creditor)
312-448-6602
312-803-1940 (fax)
hblaise@blaisenitschkelaw.com
 Assigned: 06/05/2017
Nicole H. Daniel                                 Unifund CCR, LLC
Dinsmore Shohl LLP                               c/o Dinsmore & Shohl LLP
227 W. Monroe - Suite 3850                       227 W. Monroe St., Suite 3850
Chicago, IL 60606                                Chicago, IL 60606
                                    representing
(312) 428-2726                                   312-428-2724
nicole.daniel@dinsmore.com                       312-372-6085 (fax)
 Assigned: 07/09/2018                            brittany.kirk@dinsmore.com
                                                 (Creditor)
Paulina Garga-Chmiel                             Banco Popular North
Chuhak & Tecson, P.C.                            America
30 S. Wacker Drive, Suite 2600                   Chuhak & Tecson, P.C. c/o
Chicago, IL 60606                                Paulina Garga
(312) 849-4132                                   30 S. Wacker Drive
pgarga@chuhak.com                   representing Suite 2600
 Assigned: 08/10/2017                            Chicago, IL 60606
                                                 3124449300
                                                 3124449027 (fax)
                                                 pgarga@chuhak.com
                                                 (Creditor)




                                         2
 Case 17-11697   Doc 228     Filed 10/28/19 Entered 10/28/19 15:41:36   Desc Main
                              Document     Page 3 of 9



Robert M. Kamm                      representing Casa Investments Company
Kamm & Shapiro, Professional                     (Creditor)
Corporation
17 North State Street
Suite 990
Chicago, IL 60602
312 726-9777 Ext. 109
312 726-9550 (fax)
rkamm@kslawfirm.com
 Assigned: 03/09/2018
Brittany E Kirk
                                                 Unifund CCR, LLC
Dinsmore & Shohl LLP
                                                 c/o Dinsmore & Shohl LLP
227 W. Monroe Street
                                                 227 W. Monroe St., Suite 3850
Suite 3850
                                                 Chicago, IL 60606
Chicago, IL 60606                   representing
                                                 312-428-2724
3124282724
                                                 312-372-6085 (fax)
3123726085 (fax)
                                                 brittany.kirk@dinsmore.com
brittany.kirk@dinsmore.com
                                                 (Creditor)
 Assigned: 08/10/2017
Miriam R. Stein                                  Banco Popular North
Chuhak & Tecson, P.C.                            America
30 South Wacker Drive                            Chuhak & Tecson, P.C. c/o
Suite 2600                                       Paulina Garga
Chicago, IL 60606                                30 S. Wacker Drive
312-444-9300                        representing Suite 2600
312-444-9027 (fax)                               Chicago, IL 60606
mstein@chuhak.com                                3124449300
 Assigned: 08/18/2017                            3124449027 (fax)
                                                 pgarga@chuhak.com
                                                 (Creditor)
Jeffrey Strange
Jeffrey Strange & Associates                     Arthur B. Adler and
717 Ridge Road                                   Associates, Ltd
Wilmette, IL 60091                  representing PO Box 30308
847-256-7377                                     Chicago, IL 60630
jstrangelaw@aol.com                              (Debtor 1)
  Assigned: 04/13/2017




                                         3
                  Case    17-11697           Doc 228      Filed 10/28/19 Entered 10/28/19 15:41:36
                                                                                            Banco PopularDesc
                                                                                                          North Main
 VIA Matrix
Label  U.S. forMAIL  TOnoticing
                 local
                                                           Document     Page 4 of 9
                                                                                                                America
0752-1                                                                                      Chuhak & Tecson, P.C. c/o Paulina Garga
Case 17-11697                                                                                         30 S. Wacker Drive
Northern District of Illinois                                                                         Suite 2600
Eastern Division                                                                                      Chicago, IL 60606-7512
Tue May 21 13:32:51 CDT 2019
Unifund CCR, LLC                                       U.S. Bankruptcy Court                          Amy Gregory
c/o Dinsmore & Shohl LLP                               Eastern Division                               Kasalo Law
227 W. Monroe St., Suite 3850                          219 S Dearborn                                 20 N Clark Suite 3100
Chicago, IL 60606-5085                                 7th Floor                                      Chicago, IL 60602-5099
                                                       Chicago, IL 60604-1702

 Amy Gregory, for the benefit of Blaise &              Apex Networking Solutions, Inc.                Arthur B. Adler
 123 N. Wacker Drive, Suite 250                        1632 S Cumberland Ave.                         PO Box 30308
 Chicago, IL 60606-1912                                Park Ridge, IL 60068-5269                      Chicago, IL 60630-0286



 Banco Popular North America                           Blaise & Nitschke                              Blaise & Nitschke, P.C.
 Chuhak & Tecson, P.C.                                 123 N Wacker Dr                                123 N. Wacker Drive, Suite 250
 c/o Paulina Garga-Chmiel                              Chicago, IL 60606-1912                         Chicago, IL 60606-1912
 30 S. Wacker Drive, Suite 2600
 Chicago, IL 60606-7512

 Casa Investments                                      Chase Bank                                     Clerk of the Eighteenth Judicial
 c/o Law Offices of Robert M. Kamm                     PO Box 9001022                                 Circuit Court, Zachary H. Lawrence,
 1502 Sheridan Rd.                                     Louisville, KY 40290-1022                      Asst. State’s Atty.
 Highland Park IL 60093                                                                               3590 Hobson Rd, Suite 303
                                                                                                      Woodridge, IL 60517-1472

 Darwin Select Ins. Co. /Allied Wrld 1690              Department of Treasury-Internal Revenue Serv   FGMK
New Britain Ave                                        PO Box 7346                                    2801 Lakeside Drive, 3rd Floor
 #101                                                  Philadelphia, PA 19101-7346                    Deerfield IL 60015-1275
 Farmington, CT 06032-3361


 First Insurance Funding Corp                          Illinois Department of Employment Security     JPMorgan Chase Bank
 450 Skokie Blvd                                       33 S. State St., 10th Flr Coll. Bkry           10 S Dearborn Street
 Northbrook IL 60062-7917                              Chicago, Illinois 60603-2808                   Chicago, IL 60603-2318
                                                       Attn. Amelia T. Yabes


 Lacy Katzen LLP                                       Mr. Angelo Poyuoukas                           Unifund CCR, LLC
 PO Box 22878                                          Apex Networking Solutions                      10625 TECHWOODS CIRCLE
 Rochester, NY 14692-2878                              1632 S Cumberland Ave                          CINCINNATI, OH 45242-2846
                                                       IL 60068-5269


 Unifund CCR, LLC and Unifund CCR Partners             David P Leibowitz ESQ
Brittany E. Kirk                                       Lakelaw
 227 W. Monroe St., Suite 3850                         53 West Jackson Boulevard
 Chicago, IL 60606-5085                                Suite 1115
                                                       Chicago, IL 60604-3566

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027
 Case 17-11697      Doc 228    Filed 10/28/19 Entered 10/28/19 15:41:36    Desc Main
                                Document     Page 5 of 9


              IN THE UNITED STATES BANKRUPTCY COURT
          NORTHERN DISTRICT OF ILLINOIS — EASTERN DIVISION

In re:                                           )    Case No. 17-11697
                                                 )
ARTHUR B. ADLER AND                              )    Chapter 7
ASSOCIATES, LTD.                                 )
                                                 )    Hon. Jack B. Schmetterer
                     Debtor.                     )

                    MOTION TO APPROVE COMPROMISE
                 WITH ARTHUR ADLER & JACQUELYN ADLER

         David P. Leibowitz, chapter 7 trustee (the “Trustee”) for the estate of Arthur

B. Adler and Associates, Ltd. (“Arthur B. Adler” or the “Debtor”), pursuant to Fed.

R. Bankr. P. 9019(a) and (b) and 2002, moves for an order approving a compromise

with Arthur Adler and Jacquelyn Adler (collectively, the “Adlers”) and authorizing

the Trustee to take any and all actions necessary or appropriate to effectuate the

compromise.

                                     BACKGROUND

         1.    The Trustee is the duly appointed and acting trustee in this case under

Chapter 7 of the United States Bankruptcy Code for the Debtor’s estate.

         2.    This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and

(O).

         3.    On April 13, 2017 (the “Petition Date”), the Debtor filed its voluntary

petition for relief under the Bankruptcy Code.

         4.    On March 14, 2019, this Court entered its judgment in favor of the

Trustee and against Arthur Adler in the amount of $147,985.09 (the “Judgment”).
 Case 17-11697    Doc 228   Filed 10/28/19 Entered 10/28/19 15:41:36    Desc Main
                             Document     Page 6 of 9


The Trustee has pursued post judgment collection against Arthur Adler, including

issuing citations to discover assets and retaining Florida counsel to pursue

enforcement of the judgment in Florida, the state where the Adlers currently reside.

      5.    The Trustee filed an adversary proceeding against the Adlers on April

5, 2019 as Case Number 19-19-00600 (the “Adversary Proceeding”), seeking to

recover and avoid $466,614.49 as fraudulent transfers pursuant to Section 548 of

the Bankruptcy Code and 740 ILCS 160/5 and 160/6 and $109,176.43 as

postpetition transfers pursuant to Section 549(a) of the Bankruptcy Code (the

“Claim”). The Adlers have informed the Trustee that they intend to defend the

Trustee’s prima facia claims and have defenses to the Claim. The Trustee has also

investigated the collectability of the Judgment and any judgment that might be

entered on the Claim. The Claim being compromised is an asset of the Debtor, and

the payment will be made to the Debtor’s estate.

                       THE COMPROMISE AND SETTLEMENT

      6.    After extensive negotiations, the Trustee and the Adlers have, subject

to the approval of this Court, agreed to settle the Claim, pursuant to a settlement

agreement (the “Settlement Agreement”). A copy of the proposed Settlement

Agreement is attached hereto as Exhibit A. The Settlement Agreement contains

the following terms and conditions:

   2. Payment by the Adlers and Dismissal of Adversary Proceeding and

District Court Case: The Adlers shall pay the Trustee $95,000.00 (the

“Settlement Amount”) within 14 days of the Court’s entry of an order approving the




                                         2
 Case 17-11697    Doc 228    Filed 10/28/19 Entered 10/28/19 15:41:36      Desc Main
                              Document     Page 7 of 9


Trustee’s Motion to Approve Compromise. The Trustee shall cause the Adversary

Proceeding to be dismissed, with prejudice, and the Judgment to be released, within

14 days of receipt of the Settlement Amount. The Adlers shall cause the District

Court Case to be dismissed, with prejudice, within 14 days of payment of the

Settlement Amount.


                             STANDARD FOR APPROVAL

      7.     Approval of a proposed compromise of a dispute is within the discretion

of the Bankruptcy Court. See In re Del Grosso, 106 B.R. 165, 167 (Bankr. N.D. Ill.

1989). A court should approve a proposed settlement or compromise if it is in the

best interests of the estate. See In re Miller, 148 B.R. 510, 516 (Bankr. N.D. Ill.

1992). The Seventh Circuit has adopted a two-step method for determining whether

a proposed settlement or compromise is in the best interests of the estate. See In re

Telesphere Communications, Inc., 179 B.R. 544, 553 (Bankr. N.D. Ill. 1994) (Wedoff,

J.) (citing In re Energy Co-op, Inc., 886 F.2d 921 (7th Cir. 1989), and In re American

Reserve Corp., 841 F.2d 159 (7th Cir. 1987)). A court must first compare the terms

of the settlement with the probable costs and benefits of litigation, and then

determine whether the settlement falls within the reasonable range of litigation

possibilities. The latter determination is to be weighted in favor of settlement, since

a challenged settlement fails the test only if it falls below the lowest point in the

range of reasonableness. See Telesphere, 179 B.R. at 553.




                                          3
 Case 17-11697     Doc 228    Filed 10/28/19 Entered 10/28/19 15:41:36      Desc Main
                               Document     Page 8 of 9


                   THE PROPOSED COMPROMISE IS REASONABLE

      8.     The Compromise described above strikes an appropriate balance

between all of the factors to be considered. The Compromise is the product of a

thorough analysis of relevant documents, asserted defenses, costs, and the

likelihood of collection. In light of these factors, the Compromise is fair, reasonable,

well within the reasonable range of litigation possibilities and in the best interests

of the creditors of the Debtor’s estate. Accordingly, the Motion should be granted

and the Compromise approved.

      WHEREFORE, the Trustee respectfully requests that this Court grant this

Motion and enter an Order substantially in the form attached hereto:

      A.     Approving the compromise described herein;

      B.     Authorizing and directing the Trustee to execute any and all

documents necessary to effectuate agreed settlement;

      C.     Holding that the order is final within the meaning of 28 U.S.C. § 158;

and

      D.     Providing such other and further relief as the Court deems necessary

and just.




                                           4
 Case 17-11697   Doc 228   Filed 10/28/19 Entered 10/28/19 15:41:36   Desc Main
                            Document     Page 9 of 9


Dated: October 28, 2019                    DAVID P. LEIBOWITZ, TRUSTEE

                                           By: /s/ Paul M. Bauch
                                                   One of His Attorneys
Paul M. Bauch (ARDC # 6196619)
Carolina Y. Sales (ARDC #6287277)
BAUCH & MICHAELS, LLC d/b/a LAKELAW
53 W. Jackson Blvd., Suite 1115
Chicago, IL 60604
Tel. (312) 588-5000
pbauch@lakelaw.com




                                       5
